Case 4:18-cv-00029-YGR Document 147 Filed 06/30/21 Page 1 of 2




                                                           S DISTR
                                                        ATE       IC
                                                      ST            T
                                                  D
                                                                                        Susan Y. Soong
                                                                            CO
                                             E
                                           IT




                                                                              UR
                                         UN




                                                                                T




                     06/30/2021                                                                          Jessie Mosley
                                         N O RT




                                                                                 NI A
                                                                             OR
                                           HE




                                                                            IF




                                                  N
                                                                            AL
                                                  R




                                                      DI
                                                           S T RI T O F C
                                                                 C
Case 4:18-cv-00029-YGR Document 147 Filed 06/30/21 Page 2 of 2
